Citation Nr: 1022396	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-31 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a left shoulder disability prior to January 12, 
2010.  

2.  Entitlement to a disability rating in excess of 30 
percent for a left shoulder disability after January 12, 
2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to 
November 1980 and November 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and January 2010 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

In October 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
afford the Veteran a VA examination.  The action specified in 
the October 2009 Remand is completed and the matter has been 
properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to August 12, 2008, the Veteran's left shoulder 
disability was characterized by pain and minor limitation of 
motion with no dislocation of the clavicle or scapula and no 
evidence that the Veteran was unable to raise his left arm 
above his shoulder.  

2.  After August 12, 2008, there is medical evidence of 
dislocation of the left acromioclavicular (AC) joint and the 
Veteran was unable to raise his left arm above his shoulder.  

3.  After January 12, 2010, there is medical evidence that 
abduction of the left arm is limited to less than 25 degrees.  

4.  There is no evidence of ankylosis of the scapulohumeral 
articulation or impairment of the humerus for any period on 
appeal.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for a left shoulder disability have not 
been met prior to August 12, 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5200- 5203 (2009).

2.  The criteria for a disability rating of 20 percent, but 
no greater, for a left shoulder disability have been met from 
August 12, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5200- 5203 (2009).

3.  The criteria for a disability rating in excess of 30 
percent for a left shoulder disability from January 12, 2010 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5200- 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to a disability rating in 
excess of 10 percent for his service connected left shoulder 
disability prior to January 12, 2010 and entitlement to a 
disability rating in excess of 30 percent after that.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was granted entitlement to service connection for 
left shoulder strain in an April 2000 rating decision, which 
assigned an initial 10 percent disability rating under 
Diagnostic Code 5203, effective November 1995.  In March 
2005, the Veteran filed a claim for an increased disability 
rating, complaining of constant pain in his left shoulder.  
The Veteran's claim was denied in a July 2005 rating decision 
and the Veteran appealed.  In January 2010, the RO granted 
the Veteran an increased disability rating of 30 percent, 
effective January 12, 2010.  

The Veteran was initially rated under Diagnostic Code 5203, 
which rates impairment of the clavicle or scapula.  Under 
Diagnostic Code 5203, malunion of the clavicle or scapula or 
nonunion without loose movement warrants a 10 percent rating 
on either side.  Nonunion with loose movement or dislocation 
of the clavicle or scapula warrants a 20 percent rating on 
either side.  Alternatively, these disabilities may be rated 
based on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.

The Veteran's 30 percent disability rating was awarded by 
applying Diagnostic Code 5201, which rates limitation of 
motion of the arm.  Under this diagnostic code, a 20 percent 
rating is assigned for limitation of motion at shoulder level 
on the major or minor side.  A 30 percent rating is assigned 
for limitation of motion to midway between side and shoulder 
level on the major side; and a 20 percent rating is assigned 
for limitation of motion to midway between side and shoulder 
level on the minor side.  A 40 percent rating is assigned for 
limitation of motion of the arm to 25 degrees from side on 
the major side; and a 30 percent rating is assigned for 
limitation of motion of the arm to 25 degrees from side on 
the minor side.  The Veteran has reported that he is right-
handed; thus, his right shoulder is considered the major 
side.

Disabilities of the arm and shoulder can also be rated under 
Diagnostic Code 5200, which rates ankylosis of the 
scapulohumeral joint, and Diagnostic Code 5202, which rates 
impairment of the humerus.  However, as there is no evidence 
of record that the Veteran suffers from impairment of the 
humerus or ankylosis of the scapulohumeral joint, these 
diagnostic codes are not applicable in rating the Veteran's 
increased rating claim.  

In May 2005, the Veteran submitted a letter from Dr. K.C., 
who reported that she had been treating the Veteran since 
January 2005 for chronic shoulder pain, which according to 
the Veteran started approximately six months prior to his 
initial visit after lifting heavy boxes.  Dr. K.C. noted that 
an MRI of the Veteran's left shoulder showed a small 
intraosseous ganglion near the insertion of supraspinatus 
tendon onto the tubercle and that this could be the cause of 
the Veteran's pain.  

In May 2005, the Veteran's spouse also submitted a letter in 
which she stated that the Veteran's shoulder pain has limited 
his ability to do many things and that he suffers from 
constant pain, even after taking pain medications.  The 
Veteran himself submitted a statement in May 2005, 
complaining that pain from his shoulder injury bothers him 
day and night.

In July 2005, the Veteran was afforded a VA examination of 
his left shoulder disability.  At the examination, the 
Veteran complained of pain and stiffness in the left 
shoulder.  He reported that he is unable to get his left arm 
behind his back or lift it above his head and that he is 
limited to lifting no more than thirty pounds.  He related 
that he has had to turn down jobs which required use of the 
left upper extremity.  

On examination, the Veteran had tenderness in the acromion 
process and supraspinus area of the left shoulder.  Left 
forward flexion was from 0 to 140 out of 180 degrees and left 
abduction was from 0 to 120 out of 180 degrees with pain at 
120 degrees.  External and internal rotation were normal, 
with some slight pain at the end point on external rotation.  
The Veteran experienced increased pain on abduction with 
repetitive use, but without further limitation of motion.  
The examiner diagnosed the Veteran with left shoulder 
impingement syndrome.  

The Veteran was afforded a second VA examination in November 
2006.  At the examination, the Veteran complained of pain, 
weakness, stiffness, swelling, heat, instability, locking, 
and lack of endurance which were worsened by heavy overhead 
lifting.  

On examination, the Veteran had forward flexion of the left 
shoulder of 0 to 170 out of 180 degrees, abduction of 0 to 
130 out of 180 degrees, external rotation of 0 to 70 out of 
90 degrees, and internal rotation of 0 to 90 out of 90 
degrees.  He reported pain at the end of range of motion on 
flexion, abduction, and external rotation, with no pain from 
0 degrees to the end of range of motion.  There was no 
additional limitation of motion upon repeated and resisted 
testing.

The examiner noted tenderness to palpation of the subdeltoid 
bursa and bicipital tendon.  X-rays of the shoulder were 
within normal limits.  The Veteran was diagnosed with left 
shoulder strain with bursitis and tendonitis.

While his appeal was pending, the Veteran submitted an August 
2008 x-ray showing dislocation of the left acromioclavicular 
(AC) joint.  Additionally, the Veteran submitted a September 
2008 VA treatment note documenting complaints of left 
shoulder pain and impaired functioning.  The Veteran was 
unable to raise his arm above his shoulder or elevate his arm 
behind his head.  The Veteran was given a steroid injection, 
and an addendum to the treatment note records that the 
Veteran's symptoms improved following the injection and that 
the Veteran had complete range of motion.  

Based on this evidence, the Board remanded the case to afford 
the Veteran another VA examination.  At a January 2010 
examination, the Veteran complained of constant pain, 
decreased range of motion, stiffness, and deformity of the 
shoulder joint which worsens with physical activity.  He 
reported that he had missed two weeks of work in the last 
year due to left shoulder pain.  He reported that he 
currently treated his pain with over-the-counter pain 
medications and hot packs with some relief.  He also received 
temporary relief from steroid injections.

On examination, the examiner observed tenderness to palpation 
of the left AC joint and supraspinatus muscle, deformity, 
crepitus, and extreme guarding.  On range of motion testing, 
the Veteran experienced pain throughout, worse with extension 
and abduction, and weakness and fatigue with repeated use.  
Left flexion was 0 to 90 out of 180 degrees, left abduction 
was 0 to 20 out of 180 degrees, left internal rotation was 
from 0 to 60 out of 90 degrees, and left external rotation 
was from 0 to 20 out of 90 degrees.  Following repetitive 
testing, the Veteran had additionally limited motion as 
follows: flexion of 0 to 75 out of 180 degrees, abduction of 
0 to 10 out of 180 degrees, internal rotation of 0 to 50 out 
of 90 degrees, and external rotation of 0 to 10 out of 90 
degrees.  X-rays taken in October 2009 showed Type III AC 
dislocation.  

The examiner concluded that the Veteran's left shoulder 
disability had no effect on the Veteran's daily activities, 
but had a significant effect on his occupational activities, 
including decreased mobility; decreased manual dexterity; 
difficulty lifting, carrying, and reaching; decreased 
strength; and pain.  He noted that the Veteran reported 
considering taking another job that would pay less, but that 
would not require use of the left upper extremity.  

Based on the above evidence, the Board finds that entitlement 
to a disability rating in excess of 10 percent for the 
Veteran's left shoulder disability is not warranted prior to 
August 12, 2008.  Before then, there is no evidence of 
dislocation of the clavicle or scapula or evidence that the 
Veteran was unable to raise his left arm above his shoulder.  
Rather, VA examinations in July 2005 and November 2006 showed 
only minor limitations of motion with no additional 
limitation of motion due to pain on repetitive use, providing 
highly probative evidence against this claim.  Thus, a higher 
disability rating is not warranted under either Diagnostic 
Code 5201 or Diagnostic Code 5203.  

However, an x-ray taken on August 12, 2008 shows dislocation 
of the AC joint, which had not resolved by the time of his 
January 2010 examination.  Thus, entitlement to a 20 percent 
rating under Diagnostic Code 5203 for dislocation of the 
clavicle or scapula is warranted from August 12, 2008.  This 
is the maximum disability rating that can be assigned under 
Diagnostic Code 5203.  

As there is no evidence prior to the January 2010 VA 
examination that the Veteran's left shoulder abduction is 
limited to 25 degrees or less, a disability rating in excess 
of 20 percent cannot be awarded under Diagnostic Code 5201 
for the period between August 12, 2008 and January 12, 2010.  

Effective January 12, 2010, the Veteran's disability rating 
was increased to 30 percent by the RO, based on the results 
of his January 2010 VA examination.  This disability rating 
was assigned based on left arm abduction limited to less than 
25 degrees.  Thirty percent is the maximum disability rating 
that can be assigned for limitation of motion of a minor arm 
under Diagnostic Code 5201.  As the Board has discussed 
previously, a disability rating in excess of 20 percent 
cannot be awarded under Diagnostic Code 5203 and as the 
Veteran does not have ankylosis of the scapulohumeral 
articulation or impairment of the humerus, Diagnostic Codes 
5200 and 5202 are not applicable.  Thus, a disability rating 
in excess of 30 percent cannot be assigned for the Veteran's 
left shoulder disability after January 2010.  

The Board has considered the decision in DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995), which also involved a shoulder 
problem, however, the Veteran's problems with pain and 
limitation of motion caused by pain have been considered by 
the VA examiners in this case.  Without such considerations, 
there would be little basis to award the 30 percent 
evaluation.   

The Veteran has also considered whether the Veteran's left 
shoulder disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  
The Veteran's complaints of pain and limitation of motion are 
considered as part of the rating criteria.  The Veteran's 
reported difficulties are not so exceptional or unusual a 
disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

In conclusion, a disability rating in excess of 10 percent 
prior to August 12, 2008 for the Veteran's service connected 
left shoulder disability is denied.  Between August 12, 2008 
and January 12, 2010, a disability rating of 20 percent, but 
no greater, is granted.  From January 12, 2010, a disability 
rating in excess of 30 percent is denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  In any event, the Veteran 
received Vazquez-Flores notice in December 2009. 

Here, the VCAA duty to notify was satisfied by letters sent 
to the Veteran in April 2005 and August 2006.  These letters 
informed the Veteran of what evidence was required to 
substantiate his increased rating claim and VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in August 2006 and December 2009.  Although 
the letters were not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case issued in August 2006 and supplemental 
statements of the case issued in December 2006 and January 
2010 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Of record are the Veteran's service treatment records, as 
well as VA and private treatment records.  The appellant was 
afforded a VA medical examination in July 2005, November 
2006, and January 2010.   These examinations were adequate 
for rating purposes.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
ORDER

A disability rating in excess of 10 percent prior to August 
12, 2008 for the Veteran's service connected left shoulder 
disability is denied.  

Between August 12, 2008 and January 12, 2010, a disability 
rating of 20 percent, but no greater, is granted.  

From January 12, 2010, a disability rating in excess of 30 
percent is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


